DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 9, and 11-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0289661 A1), in view of Shih et al. (US 2018/0234890 A1).
 Regarding claim 1, Chen discloses:
a method of operating an access node of a radio access network of a cellular network, the method comprising:
participating in an early-data-transmission (par.[0045] which discloses small data transmission (e.g. early data transmission) wherein the small data transmission can be performed with 2-step or 4-step RACH procedure) of a random access procedure of a terminal (par.[0045] step-2a discloses the transmission of the small data in MSG3 of a random access procedure); and
in response to participating in the early-data-transmission (par.[0045] which discloses the SDT in the RACH MSG3. That is, the UE is transmitting small data while the UE is not in a connected state with the network (e.g. the EDT) wherein the context of the UE is stored at the network, but does not have an active connection, hence the Random Access (e.g. MSG3)):
receiving an uplink message of the RA procedure (par.[0045] which describes the transmission of SDT MSG3), the uplink message (par.[0045] the aforecited message 3) comprising payload data an indicator indicative of an update information element of a notification are of the radio access network being required (Fig.14 – 15 and par.[0508 – 0510] wherein the UE transmits to the base station a Msg3 with Resume (cause RNAU));
determining based on the indicator (fig.14 wherein the UE detects minimum System Information (SI) wherein the SI indicates changes of both RNA and SIA) whether the associated terminal requires an update information element of a notification area of the radio access network (Fig.14 – 15 and par.[0508 – 0510] wherein the UE transmits to the base station a Msg3 with Resume (cause RNAU) plus short BSR), 
and
selectively transmitting the update information element based on determining that  the terminal requires the update information element (par.[0062] discloses that the MSG-3 can be configured with 16 different cause values. One of the causes being MO-signaling. Thus, in combination with fig.14-15 the UE may send a MSG3 with cause indicating MO-Signalling and have the eNB/gNB perform RNAU).
	While the disclosure of Chen teaches that a 4-step RACH procedure can be used for small data transfer on the uplink in the downlink MSG4, par.[0045], the disclosure of Chen does not explicitly disclose the technique for including data in a MSG3. However, the inclusion of data in a MSG3 for small data along with a particular cause value RNAU (e.g. MO-Signalling) was well known prior to the effective filing date of the claimed invention:
	For example, the disclosure of Shih teaches:
	receiving an uplink message of the RA procedure, the uplink message comprising uplink payload data and an indicator (par.[0058] which recites, in part, “In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the RRC Resume Request message in MSG 3.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the small data transmission methods as discussed in Chen, with the small data transmission methods as discussed in Shih. The motivation/suggestion would have been to reduce the signaling overhead at the UE when the UE has to perform RNAU and uplink data small data transmission, as it is known that EDT/SDT procedure reduces signaling overhead between the network and the UE. Further, the disclosure of Chen suggests that including uplink payload during RACH, and Shih discloses that 2-step or 4-step RACH can be applied to the RNAU procedure.
	Regarding claim 2, Chen discloses:
	Wherein:
	the RA procedure comprises a 4-step RA procedure: and
the receiving the uplink message of the random access procedure comprises receiving the indicator piggyback to a RA MSG3 of the 4-step RACH procedure (fig.15 teaches transmission of RACH MSG3 with cause RNAU (e.g. MO-Signalling), the disclosure of Chen also teaches that small data may be transmitted on uplink in RACH procedure, par.[0045] 2a “Small data transmission can both operate with 2-step or 4-step RACH procedure”).
	Chen does not explicitly disclose:
	Receiving the uplink payload data piggybacked to a RA MSG3 of the 4-step RACH procedure.
	However, as discussed with regard to claim 1, the disclosure of Shih does teach the well-known transmission of small payload data in MSG3. 
	That is, Shih discloses:
	Receiving the uplink payload data piggybacked to a RA MSG3 of the 4-step RACH procedure (par.[0058] fig.3b which recites, in part, “and the small data may be multiplexed with the RRC Resume Request message in MSG 3. In some embodiments, the UE 302 may indicate that the “the cause of RRC Resume Request=RNA update”.)
	It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the small data transmission techniques as discussed in Chen, with those as discussed in Shih. The motivation/suggestion would have been that Shih explicitly discloses that 2-step or 4-step RACH is used for small data transmission as well as RNAU update. 

Regarding claims 3 and 13, Chen discloses:
receiving an uplink message of the random access procedure, the uplink message comprising a cause for the random access procedure, at least one value being indicative of early data of the early-data-transmission to be communicated and the update information element being required (fig.15 discloses that the MSG3 comprises a cause (e.g. RNAU) and a BSR for uplink data to be transmitted),
wherein the determining whether the terminal requires the update information element is based on the cause (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claims 4 and 14, Chen discloses:
Receiving an uplink message of the random access procedure (fig.15 the MSG3), the uplink message comprising a cause for the random access procedure (fig.15 MSG3 Cause), at least one value of the cause selected from a plurality of predefined candidate values being indicative of the update information element being required (par.[0062] discloses the MSG3 and 8-16 cause values comprising MO-signaling),
wherein the determining whether the terminal requires the update information element is based on the cause (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claim 6, Chen discloses:
determining a context information of the terminal (par.[0045] 1a1 and 1a2 discloses that the UE AS context is located and identified in the network via an “AS Context ID”)
wherein the determining whether the terminal requires the update information element is based on the context information (par.[0059] which recites, in part, “RAN2 to agree that the UE context is transferred to the serving gNB when it receives from the UE an RNAU due to change of RNA”).


Regarding claim 7, Chen discloses:
wherein said determining of the context information is selectively executed if an uplink message of the random access procedure includes a cause for the random access procedure having a value selected from a plurality of predefined candidate values and being indicative early data of the early-data-transmission to be communicated (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claim 8, Chen discloses: 
checking whether an identity of the access node is referenced by or included in the context information, wherein the determining whether the terminal  requires the update information element is based on whether the identity of the access node is referenced by or included in the context information (par.[0435] which recites, in part, “.

Regarding claim 9, Chen discloses:
wherein the terminal (90) is listed as operating in a sleep mode (302, 303) in the radio access network (101) and as operating in a suspended or connected mode (301) in a core network (90) of the cellular network (par.[0045] which discloses RRC inactive. The office takes official notice that when the UE is in RRC inactive it is in a sleep state on the RAN, and the core network does not know if the UE is in an RRC_Connected or sleep or suspended. For example Noorman being used an example discloses in par.[0042] RRC_INACTIVE in which the UE 200 is in a low power consuming state (e.g., sleep) and allowed to move over an area (e.g., RAN area) consisting of one or more cells 20 without notifying the network. According to such embodiments, the CN 110 may not be aware of whether the UE 200 is in the RRC_INACTIVE or RRC_CONNECTED state).

Regarding claim 11, Chen discloses: 
transmitting a connection release message  to the terminal, wherein the update information element is included in the connection release message (par.[0053] which recites, in part, “5.1 This MSG4 (i.e. SRB1 release to IDLE) can carry same information as RRC Connection release kind of message (e.g. priority, redirect information, idle mode mobility control information, cause and idle mode re-selection information).” Par.[0059]).

Regarding claim 12, Chen discloses:
a method of operating a terminal connectable with a radio access network of a cellular network, the method comprising:
in response to a need for early data of an early-data-transmission of a random access procedure to be communicated (par.[0045] which recites, in part, “when the UE goes to RRC_INACTIVE and is used to locate the AS context when the UE either tries to transmit small data”): 
determining whether an update information element of an notification area of the radio access network is, required (par.[0059] discloses that the UE experiences change of RNA); and 
based on determining the update information element of the notification area is required:
including at least one indicator in at least one uplink message of the random access procedure, the at least one indicator being indicative of the early data transmission to be communicated and further indicative of the update information element being required (fig.15 MSG3 and Resume with cause RNAU and BSR); and 
transmitting the at least one uplink message (fig.15 discloses that the UE transmits the MSG3), while participating in the early-data-transmission (par.[0045] 1c “he UE AS Context can be stored in an “anchor”/source gNB and may be fetched to the new serving gNB when needed upon the triggering of small data transmission, and fig.15 transmission of MSG3 during RACH EBT); and
	receiving the update information from the radio access network (fig.15 describes MSG3 with cause RNAU, and the network transmits Connection release with or without state change).
While the disclosure of Chen teaches that a 4-step RACH procedure can be used for small data transfer on the uplink and the downlink MSG4, par.[0045], the disclosure of Chen does not explicitly disclose the technique for including data in a MSG3. However, the inclusion of data in a MSG3 for small data along with a particular cause value RNAU (e.g. MO-Signalling) was well known prior to the effective filing date of the claimed invention:
	For example, the disclosure of Shih teaches:
	receiving an uplink message of the RA procedure, the uplink message comprising uplink payload data and an indicator (par.[0058] which recites, in part, “In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the RRC Resume Request message in MSG 3.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the small data transmission methods as discussed in Chen, with the random access methods as discussed in Shih. The motivation/suggestion would have been to reduce the signaling overhead at the UE when the UE has to perform RNAU and uplink data small data transmission, as it is known that EDT/SDT procedure reduces signaling overhead between the network and the UE. Further, the disclosure of Chen suggests that including uplink payload during RACH for EDT/SDT, and Shih discloses that 2-step or 4-step RACH can be applied to the RNAU procedure.

	Regarding claim 15, Chen discloses:
	the selectively transmitting the update information element to the associated terminal comprises transmitting the update information element to the associated terminal together with downlink payload data (par.[0045] describe transmission of uplink (UL) data while the UE is in RRC_INACTIVE, and further discloses element 2a: small data transmission, and element 6b: it is beneficial to send small downlink data to the UE with network response message (e.g. the final message in fig.15 either connection resume or connection release) wherein the network response message is a MSG4).

	Regarding claim 16, Chen discloses:
	the RA procedure comprises a 4-step RA procedure (par.[0045] step 2a -2b describe small data transmission using either of the 4-step or 2-step RACH); and 
the transmitting the update information element together with the downlink payload data comprises transmitting the downlink payload data piggybacked to an RAmsg4 of the 4-step RA procedure (par.[0045] describe transmission of uplink (UL) data while the UE is in RRC_INACTIVE, and further discloses element 2a: small data transmission, and element 6b: it is beneficial to send small downlink data to the UE with network response message (e.g. the final message in fig.15 either connection resume or connection release) wherein the network response message is a MSG4).

Regarding claims 17 and 21, Chen discloses:
the RAmsg4 comprises a message connection release (RRC_ConnectionRelease) message of the 4-step RA procedure (fig.15 teaches the transmission of a connection release message par.[0053] element 5.1 describes a connection release message).

Regarding claim 18, Chen discloses:
Wherein:
The RA procedure comprises a 4-step RA procedure (par.[0045] step 2a -2b describe small data transmission using either of the 4-step or 2-step RACH):
and the transmitting the uplink message comprises transmitting the uplink data and the indicator piggybacked to an RAmsg3 of the 4-step RA procedure (fig.15 teaches the transmission of the RACH MSG3 with the BSR and RNAU).
While the disclosure of Chen teaches that a 4-step RACH procedure can be used for small data transfer on the uplink and the downlink MSG4, par.[0045], the disclosure of Chen does not explicitly disclose the technique for including data in a MSG3. However, the inclusion of data in a MSG3 for small data along with a particular cause value RNAU (e.g. MO-Signalling) was well known prior to the effective filing date of the claimed invention:
	For example, the disclosure of Shih teaches:
	receiving an uplink message of the RA procedure, the uplink message comprising uplink payload data and an indicator (par.[0058] which recites, in part, “In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the RRC Resume Request message in MSG 3.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the small data transmission methods as discussed in Chen, with the random access methods as discussed in Shih. The motivation/suggestion would have been to reduce the signaling overhead at the UE when the UE has to perform RNAU and uplink data small data transmission, as it is known that EDT/SDT procedure reduces signaling overhead between the network and the UE. Further, the disclosure of Chen suggests that including uplink payload during RACH for EDT/SDT, and Shih discloses that 2-step or 4-step RACH can be applied to the RNAU procedure.
	
Regarding claim 19, Chen discloses:
	Wherein:
	The receiving the update information from the radio access network comprises: receiving the downlink payload data together with the update information from the radio access network (par.[0045] describe transmission of uplink (UL) data while the UE is in RRC_INACTIVE, and further discloses element 2a: small data transmission, and element 6b: it is beneficial to send small downlink data to the UE with network response message (e.g. the final message in fig.15 either connection resume or connection release) wherein the network response message is a MSG4).
	
Regarding claim 20, Chen discloses:
	wherein: 
the RA procedure comprises a 4-step RA procedure; and 
the receiving the downlink payload data comprises receiving the downlink payload data piggybacked to an RAmsg4 of the 4-step RA procedure (par.[0045] describe transmission of uplink (UL) data while the UE is in RRC_INACTIVE, and further discloses element 2a: small data transmission, and element 6b: it is beneficial to send small downlink data to the UE with network response message (e.g. the final message in fig.15 either connection resume or connection release) wherein the network response message is a MSG4).

Claim 5, 8, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Shih as applied to claims 1 and 12, in view Kim et al. (US 2020/0029262 A1).
Regarding claim 5, Chen and Shih, and in particular Chen discloses:
determining whether the early-data-transmission is required based on the random access preamble and the cause (par.[0524] discloses that the UE transmits a preamble for a random access procedure, and fig.15 discloses that the MSG3 of the preamble comprises a cause), but does not disclose:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission.
In an analogous art, Kim discloses:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission (par.[0234 and 0315] discloses a terminal in RRC_Inactive performs updating of RNAU. And, par.[0323 and 0371] discloses that the preamble groups may be divided into several-subgroups and the groups are divided into a SDT/EDT subgroups).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the EDT/SDT techniques as discussed in Chen and Shih, with the preamble partitions as discussed in Kim. The motivation/suggestion would have been to allow the base station to quickly identify the intention of the terminal via the preamble transmission (Kim: par.[0371]).

Regarding claim 8, Kim discloses: 
checking whether an identity of the access node is referenced by or included in the context information, wherein the determining whether the terminal  requires the update information element is based on whether the identity of the access node is referenced by or included in the context information (par.[0338] which recites, in part, “In the case where the terminal disconnected from the existing anchor base station 3002 and remaining in the lightly-connected mode moves and camps on the cell of another base station, the new base station 3003 may receive and identify the resume ID of the terminal, and may recognize the base station that has previously provided services to the corresponding terminal. If the new base station 3003 successfully receives and identifies the resume ID, the new base station performs a procedure of retrieving the UE context from the existing base station (context retrieve procedure) (3055 and 3060)”).

Regarding claim 10, Kim discloses:
transmitting a connection release message (6011) to the terminal (90), wherein the update information element is included in the connection release message (fig.8 s804 – s810 wherein the UE transmits the early data to base station and from base station to core network using s1-AP).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2021/0243721 A1) “Method and Apparatus for Supporting Paging in Next Generation Mobile Communication System” par.[0046, 0128, 0130 – 0132, 0175 – 0184].
Da Silva et al. (US 2018/0332561 A1) “Methods and Apparatus for Managing Paging in a Wireless Communication Network” par.[0064 – 0065] teaches that the UE can transmit in MSG3 of SDT a BSR which indicates to the network that further data transmission is necessary thus the UE should enter the connected state. 
	Hoglund et al. (US 2021/0045162 A1) “Allowance of Subsequent Data for Early Data Transmission” par.[0090]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411